Case 1:20-cv-03315-ER Document 54-30 Filed 05/27/20 Page 1 of 2




               EXHIBIT 30
                     Case 1:20-cv-03315-ER Document 54-30 Filed 05/27/20 Page 2 of 2




Date:   05/13/2020                                                                                                  Facility: DC
Time:    07:15 AM                              Federal Bureau of Prisons
                                                       TRULINCS
                                                        Message
                                               Sensitive But Unclassified
Message
FROM:
                                                                                                        ,10$7(
TO: Unit Team 5/7
SUBJECT: ***Request to Staff***                                     , NYM-E-N
DATE: 04/06/2020 12:01 PM

To:
Inmate Work Assignment: none

I dont have any soap to clean with hygiene wise. can we be provided with soap since we wont be able to purchase any from
commisary.




          20 Civ. 3315                        Subject to Protective Order                            MCC 1165
